Dissenting Opinion by
Judge Rogers :
I must dissent from two portions of the majority’s opinion. The majority’s affirmance of paragraph (4) of the Commission’s order is contrary to our decision in Span and Walnut Garden Apartments, Inc. v. Pennsylvania Human Relations Commission, 15 Pa. Commonwealth Ct. 334, 325 A. 2d 678 (1974). Paragraph (4) requires the appellants “to submit written reports to the Commission stating the name, race and affiliations to the Lodge of all children in the bantam howling league.” In Span we wrote: “The requirement of the order that the appellants maintain records which designate the race of an applicant or of a former occupant is in direct violation of Section 5(h)(6) of the Pennsylvania Human Relations Act, 43 P.S. §955(h) (6),....”
I must also dissent, as I have before, from the majority’s holding that the Commission has no power to award reasonable damages to victims of discriminatory practices.